   Case: 1:17-cv-00834-MRB Doc #: 89 Filed: 04/01/21 Page: 1 of 2 PAGEID #: 686




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO




ALYSSA PORTNOY, et al.,                              Case No. 1:17 CV 00834

       Individually and as class action              JUDGE BARRETT
       representative on behalf of all other
       Plaintiffs similarly situated,                PLAINTIFFS’ MOTION WITH
                                                     SUPPORTING MEMORANDUM FOR AN
Vs.                                                  ORDER PROHIBITING NATIONAL
                                                     CREDIT SYSTEMS, INC. FROM
NATIONAL CREDIT SYSTEMS, INC.,                       TRANSFERRING ASSETS

                                                     Michael D. Portnoy (0040213)
       Defendant.                                    7024 Cloister Rd.
                                                     Toledo, Ohio 43617
                                                     PH: (419) 874-2775
                                                     FX: (419) 874-2777
                                                     Attorney for Plaintiffs
                                                     www.hawkport@aol.com

****************************************************************************************************

         Plaintiffs, through counsel, hereby move this Court for an Order prohibiting

National Credit Systems, Inc. (NCS) from transferring any of its business assets,

including money, from its possession during the pendency of the lawsuit. A supporting

memorandum is attached hereto.



                                                      Respectfully submitted,

                                                      s/ Michael D. Portnoy
                                                      Attorney for Plaintiffs



                                                 1
   Case: 1:17-cv-00834-MRB Doc #: 89 Filed: 04/01/21 Page: 2 of 2 PAGEID #: 687




                           MEMORANDUM IN SUPPORT

       NCS, through its representative, Ron Sapp, provided a sworn statement that

NCS has no insurance coverage for any judgments that may be obtained against it from

this lawsuit.

       As a result, Plaintiffs, through counsel, respectfully move this Court for an Order

prohibiting NCS from transferring any and all of its business assets, including yet not

limited to cash, office equipment, business contracts, etc. during the pendency of this

lawsuit.

      Because NCS is facing a class action lawsuit, there is a genuine concern that

NCS will transfer its business assets to another entity to avoid having its business

assets seized to pay a potential judgment.

      Ohio Revised Code Section 1336 et al. prohibits a Debtor from transferring its

assets to avoid attachment from a creditor. NCS is not beyond any such behavior.

As a result, Plaintiffs’ request for an Order prohibiting NCS from transferring any and all

of its business assets from its possession during the pendency of this lawsuit is well

taken and should be granted.

                                                  Respectfully submitted,
                                                  s/ Michael D. Portnoy
                                                  Attorney for Plaintiffs


                                 CERTIFICATE OF SERVICE

           A copy of this pleading was served by e-mail to all counsel of record.

                                                 s/ Michael D. Portnoy




                                             2
